DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed February 8, 2022.  Applicant has amended claims 1 and 2.  Claim 6 has been cancelled.  Currently, claims 1-5, 7 and 10-29 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210602 and 20211105.

The rejection of the specification for containing new matter is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments and remarks.  Specifically, claim 6 has been cancelled.

The rejection of claims 1-7 and 10-29 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Letzelter et al, US 2014/0174478, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-7 and 10-29 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al, US 2017/0107463, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-5, 7, 10-22 and 28-29 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gutowski et al, WO 2017/156141, is maintained for the reasons of record.

The rejection of claims 23-27 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gutowski et al, WO 2017/156141, is withdrawn in view of applicant’s amendments and remarks.
                                           
                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-18 and 21-29 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mondin, U.S. Patent No. 6,479,449.
Mondin, U.S. Patent No. 6,479,449, discloses a liquid cleaning composition containing at least one nonionic surfactant, triethanolamine, glycerine or a glycol, an anionic surfactant, a perfume and a fatty acid (see abstract).  It is further taught by Mondin that suitable nonionic surfactants include ethoxylated/propoxylated nonionic surfactants in an amount of 10-65% by weight (see col. 3, lines 39-42 and col. 5, lines 18-35), that suitable anionic surfactants include linear alkyl benzene sulfonates in an amount of 10-40% by weight (see col. 3, lines 45-46, col. 5, lines 36-47 and Examples 1-4), that the composition has a neutral pH (see col. 6, lines 1-4), and that the 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that Gutowski et al, WO 2017/156141, is directed toward a laundry cleaning composition, whereas the instant claims are directed toward a hard surface cleaning composition.  In response to applicant's argument that Gutowski et al, WO 2017/156141, is directed toward a laundry cleaning composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 21, 2022